DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11 and 13 are objected to because of the following informalities:  
“transducer (3)” should read “transmitter (3)”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 


    PNG
    media_image1.png
    907
    884
    media_image1.png
    Greyscale

Annotated Fig. 24a from WO 2016/036924


Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (WO 2016/036924; cited by applicant).
a physiological signal monitoring device (Paragraph [0001], “glucose monitoring sensors” & Fig. 23, #200’) comprising: 
a base (1) (“sensor housing” #206’, Fig. #24) that is adapted to be mounted to a skin 5surface of a host (Paragraph [0020], “fixedly seating a sensor deployment assembly that includes the sensor within a sensor housing attached to the patient”); 
a biosensor (2) that is mounted to said base (1) and that includes 
a mounting seat (21) (Fig. 24A, 270a and 244 combined hold the sensor #120 in place and mount it to the housing 206’) having a bottom surface (211) and a top surface (212) , and being formed with a fitting 10hole (214) (Fig. 24a, sensor opening #250) that extends through said top and bottom surfaces (212, 211) (Fig. 24a and Paragraph [0142], “single lumen tube #973 extend through a sensor opening #250), and 
a sensing member (22) (sensor #120) carried by said mounting seat (21), being partially extending through said fitting hole (214) (Fig. 24a, sensor #120 goes through #250 hole), and being adapted to be partially 15inserted underneath the skin surface of the host for measuring at least one analyte of the host (Paragraph [0005], device measures glucose levels) and to send a corresponding physiological signal (Paragraph [0005], transmitter sends analyte data), said fitting hole (214) of said mounting seat (21) being adapted for an insertion tool (9) to removably extend therethrough (Paragraph [0143] and Figs 31-32, single lumen #973 receives sharp #100) 20to guide said sensing member (22) to be partially inserted underneath the skin surface of the host (Paragraph [0005], device is implanted); 
a transmitter (3) (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode   that is removably mounted to said base (1) (Paragraph [0135], “Electronic module 300’ is removably attachable to sensor housing 206’ ”), that is for receiving and transmitting the 10physiological signal (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”), and that has a bottom portion (31) (Fig. 24, bottom portion of #300’), said bottom portion (31) facing said base (1) (Fig. 24, bottom portion of transmitter #300’ faces housing #206’) when said transmitter (3) is mounted to said base (1) so as to allow said mounting seat (21) to be disposed between said base (1) and said transmitter (3) (Figs. 24-24A, mounting seat 270a and 244 combined is between transmitter #300’ and base #206’) and to allow said 15sensing member (22) to be coupled to said transmitter (Paragraph [0138], sensor #120 is coupled to electronic module #300’); and 
a sealing unit (4) (Paragraph [0142], fig, 24A, #251 sensor opening grommet “provides moisture seal”) that includes 
5an urging module (47) (Paragraph [0142], #251, 244, and 270a form a compression tight seal) disposed between said bottom portion (31) of said transmitter (3) and said fitting hole (214) of said mounting seat (21) and sealing said fitting hole (214) for sealing an implantation path (c) (Paragraph [0142], #251, #244, and #270a form a compression tight seal).

Regarding claim 2, Peterson discloses the physiological signal monitoring device as claimed in Claim 1, wherein said urging module (47) has a urging member (46) (Paragraph [0142], #251, #244, and #270a form a compression tight seal) that is disposed at said bottom portion (31) of said transmitter (3), that corresponds 15in position to said fitting hole (214) (Fig. 24a, sensor opening #250), and that is tightly coupled to a top portion (214a) of said fitting hole (214). (MPEP 2144.04 VI C states that rearrangements of parts is allowed as long as the rearrangements do not modify the operation of the device. Moving the transmitter to be on top of the urging module so that the urging module is now disposed at the bottom portion of the transmitter and coupled to the top portion of the filling hole would be “an obvious matter of design choice.” Thus, the prior art teaches the claimed language)

Regarding claim 3, Peterson discloses the physiological signal monitoring device as 20claimed in Claim 2, wherein said bottom portion (31) of said transmitter (3) has a first groove (313) (See annotated fig 24a above, mounting groove) that cooperates with said base (1) (Fig. 24-24a) 15to define a mounting space (100) (Fig. 24a #238) for receiving said mounting seat (21) (Fig. 24a 244 and 270a) of said biosensor (2) therein; said urging member (46) (Paragraph [0142], #251, #244, and #270a form a compression tight seal) being 25disposed on a groove bottom surface (316) of said first groove (313) (As explained above, moving the sealing unit to be disposed on the bottom surface of the grove would be “an obvious matter of design choice.” Thus, the prior art teaches the claimed language).  

Regarding claim 4, Peterson discloses the physiological signal monitoring device as claimed in Claim 2, wherein said sealing unit (4) further includes a fourth sealing member (44) that is mounted to said top portion (214a) of said fitting hole 5(214) (Fig. 24a, sensor opening #250#) and that is tightly coupled to said urging member (46) (Paragraph [0142], #251, #244,  for sealing the implantation path (c) (MPEP 2144.04 VI B states that the duplication of parts is allowed since the duplication of parts has no patentable significance as the result of the duplicate seal is no different than the original seal. Thus, having an addition seal mounted to the top portion of the fitting hole coupled to the urging member is taught by the prior art).  

Regarding claim 5, Peterson discloses the physiological signal monitoring device as claimed in Claim 4, wherein said urging member (46) (Paragraph [0142], #251, #244, and #270a form a compression tight seal) of 10said sealing unit (4) is a protrusion, said fourth sealing member (44) being formed with a groove for the urging member (46) to be tightly coupled thereto (See annotated fig 24a above, groove for mounting urging member).  

Regarding claim 6, Peterson discloses the physiological signal monitoring device as 15claimed in Claim 4, wherein said urging member (46) of said sealing unit (4) is indented with a groove in a bottom surface thereof, said fourth sealing member (44) being formed as a protrusion that extends into said groove on said urging member (46) so as to be tightly 20coupled to said urging member (46) (See annotated fig 24a above, groove for mounting urging member and sealing unit #251).  

Regarding claim 7, Peterson discloses the physiological signal monitoring device as claimed in Claim 1, wherein said sealing unit (4) further includes a fourth sealing member (44) that is 25mounted to said top portion (214a) of said fitting hole (214) for sealing the implantation path (c) (Paragraph [0142], #251, #244, and #270a form a compression tight seal).  

Regarding claim 8, Peterson discloses the physiological signal monitoring device as claimed in Claim 7, wherein said fourth sealing member (44) is made of an elastic material (#251, #244 and #270 combined form a tight seal and #244 is elastic).  .  

Regarding claim 9, Peterson discloses5 5the physiological signal monitoring device as claimed in Claim 1, wherein said base (1) has a through hole (118) (Fig. 24a, sensor #120 goes through #250 hole), said fitting hole (214) of said mounting seat (21) and said through hole (118) of said base (1) cooperatively defining the implantation path (c) (Paragraph [0143] and Figs 31-32, single lumen #973 receives sharp #100, which is implantation path (c))  that 10is for the inserting tool (9) to removably extend therethrough so as to insert said sensing member (22) underneath the skin surface of the host (Paragraph [0005], device is implanted).  

	Regarding claim 10, Peterson discloses 20inner surrounding wall (114) and said bottom plate (111) cooperatively defining a mounting groove (113) therebetween (Figs. 24-24a, 300’ has groove that cooperates with aperture of #206), said mounting seat (21) of said biosensor (2) being mounted to said mounting groove (113) of said base (1) (Fig. 14, sensor #120 fits between #300’ and #206, attached to groove); and 25said sealing unit (4) further includes a third sealing member (48) that is clamped between an inner peripheral surface of said inner surrounding wall (114)45 of said base (1) and an outer surrounding surface (213) of said mounting seat (21) for sealing a first liquid leakage pathway (a) (Fig. 30 #412, sealing member).  the physiological signal monitoring device as 15claimed in Claim 1, wherein: 
said base (1) includes a bottom plate (111) that is adapted to be mounted to the skin surface of the host, Paragraph [0020], housing attached to the patient”), and an inner surrounding wall (114) that protrudes from a top surface (115) of said bottom plate (111) (Fig. 24a, inner surrounding wall), said 20inner surrounding wall (114) and said bottom plate (111) cooperatively defining a mounting groove (113) therebetween, (See annotated fig 24a above, , said mounting seat (21) of said biosensor (2) being mounted to said mounting groove (113) of said base (1) (Fig. 24a) 
25said sealing unit (4) further includes a third sealing member (48) that is clamped between an inner peripheral surface of said inner surrounding wall (114)45 (inner surrounding wall) of said base (1) and said outer surrounding surface (213) (Fig. 24a #252) of said mounting seat (21) for sealing a first liquid leakage pathway (a) (Fig. 24a, #251).  

	Regarding claim 11, Peterson discloses 5the physiological signal monitoring device as claimed in Claim 10, wherein: 
said base (1) is formed with a through hole (118) (Paragraph [0142], “single lumen tube #973 extend through a sensor opening #250) that is communicated to said mounting groove (113) (See annotated fig 24a above, mounting groove), and that is for said sensing member (22) to partially extend 10therethrough so that said sensing member (22) is partially inserted underneath the skin surface of the host (Paragraph [0005], device is implanted); and 
said through hole (118) and a gap, which is formed between said base (1) and said mounting seat (21) of 15said biosensor (2) (Fig. 24a, sensor opening #250, and hole for sensor to go through) and extending toward where said sensing member (22) is coupled to said transducer (3), cooperatively define the first liquid leakage pathway (a) (See annotated fig 24a above, pathway).  

	Regarding claim 12, Peterson discloses20 20a physiological signal monitoring device comprising: 
a base (1) that includes a bottom plate (111) (“sensor housing” #206’, Fig. #24) adapted to be mounted to a skin surface of a host(Paragraph [0020], “fixedly seating a sensor deployment assembly that includes the sensor within a sensor housing attached to the patient”), and an inner surrounding wall (114) (See annotated fig 24a above, inner surrounding wall) that protrudes from a top surface 25(115) of said bottom plate (111), said inner surrounding wall (114) and said bottom plate (111) cooperatively defining a mounting groove (113) (See annotated fig 24a above, mounting groove) therebetween; 46 
a biosensor (2) that is mounted to said base (1) and that includes 
a mounting seat (21) (Fig. 24a and 244 combined hold the sensor #120 in place) mounted to said mounting 20groove (113) (Mounting groove) of said base (1), and 
5 a sensing member (22) (sensor #120) carried by said mounting seat (21) , and being adapted to be partially inserted underneath a skin surface of a host for measuring at least one analyte of the host (Paragraph [0005], device measures glucose levels) and to send a corresponding physiological signal (Paragraph [0005], transmitter sends analyte data); 
10a transmitter (3) (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”) that is removably mounted to said base (1), (Paragraph [0135], “Electronic module 300’ is removably attachable to sensor housing 206’), that is for receiving and transmitting the physiological signal (Paragraph [0142], “Electronic module 300’, which electrical components are configured to receive and transmit electrical signals generated by electrode system #135”), and that has a bottom portion (31) (Fig. 24, bottom portion of #300’), said bottom portion (31) facing said base (1) (Fig. 24, bottom of transmitter 300’ faces housing #206’) when said transmitter (3) is mounted to said base (1) so as to allow said mounting seat (21) to be disposed between42 said base (1) and said transmitter (3) (Figs. 24-24A, mounting seat #270a and 244 combined is between transmitter #300’ and base #206’) and to allow said sensing member (22) to be coupled to said transmitter (3) (Paragraph [0138], sensor #120 is coupled to electronic module #300’); and 
a sealing unit (4) (Paragraph [0142], fig, 24A, #251 sensor opening grommet “provides moisture seal”) that includes 
a third sealing member (48) clamped between an inner peripheral surface of said inner surrounding wall 15(114) (inner surrounding wall) of said base (1) and said outer surrounding surface (213) (Fig. 24a #252) of said mounting seat (21) for sealing a first liquid leakage pathway (a) (Fig. 24a, #251).  

	Regarding claim 13, Peterson discloses the physiological signal monitoring device as claimed in Claim 12, wherein: 47
said base (1) is formed with a through hole (118) (Paragraph [0142], “single lumen tube #973 extend through a sensor opening #250) that is communicated to said mounting groove (113) (See annotated fig 24a above, mounting groove), and that is for said sensing member (22) to partially extend 10therethrough so that said sensing member (22) is partially inserted underneath the skin surface of the host (Paragraph [0005], device is implanted); and 
said through hole (118) and a gap, which is formed between said base (1) and said mounting seat (21) of 15said biosensor (2) (Fig. 24a, sensor opening #250, and hole for sensor to  and extending toward where said sensing member (22) is coupled to said transducer (3), cooperatively define the first liquid leakage pathway (a) (See annotated fig 24a above, pathway).  

	Regarding claim 14, Peterson discloses the physiological signal monitoring device as 15claimed in Claim 12, wherein: 
said mounting seat (21) of said biosensor (2) has a bottom surface (211) and a top surface (212) (Fig. 24A, 270a and 244 combined hold the sensor #120 in place and mount it to the housing 206’), and is formed with a fitting hole (214) (Fig. 24a, sensor opening #250) that extends through said top and bottom surfaces (212, 211), said fitting 20hole (214) being adapted for an insertion tool (9) to removably extend therethrough (Paragraph [0143] and Figs 31-32, single lumen #973 receives sharp #100) to guide said sensing member (22) to partially extend through said fitting hole (214) (Fig. 24a, sensor #120 goes through sensor opening #250) and be partially inserted underneath the skin surface of the host (Paragraph [0005], device is implanted); and 
25said sealing unit (4) further includes a fourth sealing member (44) that is mounted to a top portion (214a) of said fitting hole (214) for sealing an48 implantation path (c) (As explained above, an additional seal has no patentable significance as the result of the duplicate seal is no different than the original seal. Thus, having an addition seal mounted to a top portion of the hole is taught by the prior art.)

 the physiological signal monitoring device as claimed in Claim 14, wherein said fourth sealing member 5(44) is made of an elastic material. (#251, #244 and #270 combined form a tight seal and #244 is elastic).

	Regarding claim 16, Peterson discloses the physiological signal monitoring device as claimed in Claim 14, wherein said base (1) has a through hole (118) (Fig. 24a, sensor #120 goes through #250 hole), said fitting hole (214) of said mounting seat (21) and said through hole (118) of said base (1) cooperatively defining the implantation path (c) (Paragraph [0143] and Figs 31-32, single lumen #973 receives sharp #100, which is implantation path (c))  that 10is for the inserting tool (9) to removably extend therethrough so as to insert said sensing member (22) underneath the skin surface of the host (Paragraph [0005], device is implanted).  

	Regarding claim 17, Peterson discloses the physiological signal monitoring device as claimed in Claim 14, wherein said sealing unit (4) further includes a urging member (46) (Paragraph [0142], #251, #244, and #270a form a compression tight seal) that is disposed at said bottom portion (31) of said transmitter (3), that corresponds 15in position to said fitting hole (214) (Fig. 24a, sensor opening #250), and that is tightly coupled to said fourth sealing member (44) for sealing the implantation path (c) (As explained above, moving the transmitter to be on top of the urging module so that the urging module is not disposed at the bottom portion of the transmitter and coupled to a fourth sealing member would be “an obvious matter of design choice.” Thus, the prior art teaches the claimed language.)

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
	US11207006 is relevant as it discloses a sensing system implanted into the skin (Paragraph 4), and adhesive layer used to attach the device to the patient (Paragraph 33), collects analyte data while implanted (Paragraph 33), a desiccant body #612, and O-ring sealing elements to avoid fluid intrusion (Paragraph 97).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CC/
Examiner, Art Unit 3791
/David J. McCrosky/               Primary Examiner, Art Unit 3791